Dear Mr. Capello:
You have requested the opinion of this office as to the legality of the use of municipal funds to sponsor a Christmas parade float and to purchase candy to be thrown from the float during the parade.
Article VI, § 14(A) of the Louisiana Constitution of 1974 provides, in pertinent part, as follows:
      Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
In view of the foregoing, the purchase of candy by the City of Donaldsonville, to be given to persons along the Christmas parade route is prohibited.
With regard to your question concerning the City sponsoring a float in the Christmas parade, we understand the City pays a fee to the local chamber of commerce for the float, which various city officials ride. The fee is not a donation to the chamber of commerce. Such activity could be viewed as a legitimate means of promoting the city, within the scope of providing for the general welfare of its citizens and, therefore, would not be a violation of Article VII, § 14 of the Louisiana Constitution. Of course, the city council should exercise its sound discretion and judgment to determine that the benefit to the city is a fair return for the expenditure.
If we can be of any further assistance to you, please do not hesitate to contact us.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ RANDALL A. KARR Assistant Attorney General
RPI/RAK/dra